In re Starwood, Ronald A.; —Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “B”, Nos. 57789, 57534, 57790.
Granted. The district court is ordered to rule on relator’s pro se petition for writ of habeas corpus and the other pro se motions filed between July 5, 1989 and July 18, 1989, in connection with cases 57789 and 57790, notwithstanding relator’s inability to provide docket numbers and submit the pleadings through counsel.